   Case 8:20-cv-00089-DOC-JDE Document 17-1 Filed 03/16/20 Page 1 of 1 Page ID #:105
 NADA I. SHAMONKI (SBN: 205359)
 MINTZ LEVIN COHN FERRIS GLOVSKY AND
 POPEO, P.C.
 2029 Century Park East, Suite 3100
 Los Angeles, CA 90067


                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 LITTLE ORBIT LLC,                                                      CASE NUMBER
                                                                                             8:20-cv-00089-DOC-JDE
                                                         Plaintiff(s)
                             v.
 DESCENDENT STUDIOS INC., et al.,                                        (PROPOSED) ORDER ON APPLICATION OF
                                                                         NON-RESIDENT ATTORNEY TO APPEAR IN
                                                      Defendant(s).          A SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Whitticar, Michael C.                                                            of   Nova IP Law, PLLC
 Applicant’s Name (Last Name, First Name & Middle Initial                              7420 Heritage Village Plaza, Suite 101
 (571) 386-2980                          (855) 295-0740                                Gainesvilled, VA 20155
 Telephone Number                        Fax Number
 mikew@novaiplaw.com
                             E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 Descendent Studios Inc. and Eric Peterson


 Name(s) of Party(ies) Represent                                 ☐ Plaintiff(s) ☒ Defendant(s) ☐ Other:
and designating as Local Counsel
 Shamonki, Nada I.                                                                of   Mintz Levin Cohn Ferris Glovsky and
 Designee’s Name (Last Name, First Name & Middle Initial                               Popeo, P.C.
                                                                 (310) 586-            2029 Century Park East, Suite 3100
 205359                           (310) 586-3200                 3202                  Los Angeles, CA 90067
 Designee’s Cal. Bar No.          Telephone Number               Fax Number
 nshamonki@mintz.com
                             E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☐GRANTED
 ☐DENIED:             ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.
Dated
                                                                                  U.S. District Judge/U.S. Magistrate Judge

 G-64 Order (05/16)    (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE              Page 1 of 1
